

Exhibit 10.30
ADDENDUM REGARDING CASH-BASED AWARDS
TO THE
FARMER BROS. CO.
AMENDED AND RESTATED 2007 LONG-TERM INCENTIVE PLAN
(Effective December 5, 2014)


The Farmer Bros. Co. Amended and Restated 2007 Long-Term Incentive Plan was
approved by the Company’s stockholders at its 2013 annual meeting (the “Plan”).
The purpose of this Addendum to the Plan is to further define cash-based awards
or other incentives payable in cash, which is permitted under Section 2.2 of the
Plan, by setting forth provisions adding phantom stock units as a method of
providing a cash-based but equity-related incentive to key employees of the
Company and its Board members, in order to provide the Administrator with more
flexibility. The Addendum, as set forth in the paragraphs below, will become
effective on the date on which it is approved by the Board of Directors.


The following Addendum is hereby added to, and attached at the end of, the Plan:


ADDENDUM TO THE
AMENDED AND RESTATED 2007 LONG-TERM INCENTIVE PLAN


PHANTOM STOCK UNITS


Phantom Stock Units. The Administrator is authorized to make Awards of Phantom
Stock Units (as defined below) to any Eligible Individual selected by the
Administrator in such amounts and subject to such terms and conditions as
determined by the Administrator. At the time the Award is granted, the
Administrator may specify the date or dates on which the Phantom Stock Units
shall become fully vested and nonforfeitable, and may specify such conditions to
vesting as it deems appropriate. Alternatively, the Administrator may in its
discretion specify one or more Performance Goals, or other specific performance
goals, the satisfaction of which shall cause the Phantom Stock Units to become
fully vested and nonforfeitable. The Administrator may accelerate the vesting of
any Award in the event of a Participant’s Termination of Employment or
Termination of Directorship, or a Change in Control. “Phantom Stock Unit” means
a right to receive a cash payment as set forth in this Addendum. The definition
of “Award” set forth in Section 2.2 of the Plan shall also include any Phantom
Stock Unit award.


Cash Payments. At the time the Award is granted, the Administrator shall specify
the payment date or dates applicable to each Award of Phantom Stock Units which
shall be no earlier than the vesting date or dates of the Award. On the payment
date, the Company shall pay a cash amount to the Participant for each Phantom
Stock Unit that is vested and scheduled to be distributed on such date and not
previously forfeited. The cash payment for each Phantom Stock Unit that is
vested and payable shall equal the Fair Market Value on the payment date of a
share of Stock. The total of such cash payments to any Participant during a
calendar year shall be subject to the limitation set forth in Section 3.3 of the
Plan.


Award Agreements. Each Award of Phantom Stock Units shall be evidenced by a
written Award Agreement satisfying the requirements stated in this Addendum, and
also satisfying Section 7 of the Plan to the extent the Award is intended to
constitute a Qualified Performance-Based Award.

-1-    